                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


                                                 )
    LASHAWN SPRUELL a/k/a
                                                 ) Civil Action No. 2: 17-cv-0809
    SHAWN SPRUELL
                                                 )
                                                 )
               Plaintiff,
                                                 ) Chief United States Magistrate Judge
                                                 ) Cynthia Reed Eddy
    v.
                                                 )
                                                 )
    KIMBERLY BARKLEY, individually in
                                                 )
    her former capacity as Board Secretary for
                                                 )
    the Commonwealth of Pennsylvania Board
                                                 )
    of Probation and Parole,
                                                 )
                                                 )
               Defendant.


                                  MEMORANDUM OPINION1

          Presently before the Court is Defendant’s Motion for Summary Judgment. (ECF No. 46).

For the reasons set forth below, the motion for summary judgment will be granted.

                                      Procedural Background

          On June 26, 2017, Plaintiff, LaShawn Spruell a/k/a Shawn Spruell (“Plaintiff” or

“Spruell”), a former state prisoner, initiated this lawsuit pursuant to 42 U.S.C. § 1983 by the

filing of a counseled Complaint against thirteen named individual defendants, some of whom are

employed by the Pennsylvania Department of Corrections and others of whom are employed by

the Pennsylvania Board of Probation and Parole (the “Board”), and John Does 1-10. Plaintiff

alleges he was wrongfully incarcerated past his maximum parole release date. On September 19,

2017, Defendants filed a Partial Motion to Dismiss on the grounds that ten of the named


1
        In accordance with the provisions of 28 U.S.C. § 636(c)(1), the parties have voluntarily
consented to have this matter adjudicated by a United States Magistrate Judge. See ECF Nos. 6
and 15.

                                                 1
defendants lacked personal involvement as required by § 1983. (ECF No. 11).                Plaintiff

apparently agreed and on October 2, 2017, filed a Notice of Voluntary Dismissal Without

Prejudice dismissing those ten defendants. (ECF No. 15). On May 18, 2018, with the approval of

the Court, Plaintiff filed an Amended Complaint in which he dismissed the remaining three

original defendants, and substituted Kimberly Barkley, Board Secretary, for the John Doe

Defendants.2   An additional thirty (30) day period for discovery was also allowed.             The

Amended Complaint remains Plaintiff’s operative pleading. (ECF No. 37).

       Discovery has closed and Defendant Barkley filed the instant motion for summary

judgment (ECF No. 46), with a brief in support (ECF No. 47), a concise statement of undisputed

material facts (ECF No. 38), and an appendix of record evidence (ECF No. 49). Defendant

argues, inter alia, that she had no personal involvement with Plaintiff’s case and, in the

alternative, that she is entitled to summary judgment on all claims against her on the merits. In

response Plaintiff, through counsel, filed a brief in opposition to the motion for summary

judgment, with attached Exhibits (ECF No. 52). Defendant then filed a response to Plaintiff’s

counter concise statement of undisputed material facts (ECF No. 53) and a reply brief (ECF No.

54). Plaintiff, in turn, filed a response in opposition to Defendant’s concise statement of material

facts. (ECF No. 57). For the reasons set forth below, the Court agrees with Defendant and will

grant her motion for summary judgment.


2
        John Doe Defendants may only be allowed “to stand in for the alleged real parties until
discovery permits the intended defendants to be installed.” Johnson v. City of Erie, 834 F. Supp.
873, 878 (W.D.Pa. 1993) (citations omitted) Absent compelling reasons, a district court may
dismiss such defendants if a plaintiff, after being granted a reasonable period of discovery, fails
to identify them. Sheetz v. Morning Call, Inc., 130 F.R.D. 34, 37 (E.D.Pa. 1990) (“Fictitious
parties must eventually be dismissed, if discovery yields no identities.”) During the telephone
status conference on June 21, 2018, Plaintiff advised that he would be filing a Notice of
Voluntary Dismissal as to the John Doe defendants. (ECF No. 45). To date, such Notice has not
been filed. Therefore, the Court will dismiss sua sponte the fictitious John Does 1-10.
                                                 2
                                            The Facts

       The facts in this lawsuit are straightforward. The summary judgment record reflects that

on November 5, 1998, Spruell pled guilty to two counts of robbery and was sentenced to

concurrent periods of incarceration of 4 to 12 years and 5 to 12 years with maximum dates of

March 27, 2010, and September 2, 2010. Spruell was committed to serve his incarceration in the

custody of the Pennsylvania Department of Corrections (“DOC”). The Board granted Spruell

parole by decision of May 16, 2006. Spruell was released from prison on June 23, 2006.

       On October 16, 2008, while still on parole, Spruell was arrested on new criminal charges

by the Philadelphia Police Department and charged with various state crimes related to firearm

possession and aggravated assault. On December 4, 2008, the Board made a decision to detain

Spruell in the Philadelphia County Prison pending disposition of the new state criminal charges.

       On April 24, 2009, a Criminal Complaint was filed in federal court against Spruell

relating to his pending state criminal charges. Thereafter the state charges were nolle prossed.

Following a guilty plea to a charge of felon in possession of a firearm, Spruell was sentenced in

federal court on October 26, 2011, to a federal sentence of 84 months with credit for 36 months

time served. There is nothing in the summary judgment record that indicates that Spruell was to

be returned to state prison or to the Board to serve his state sentence before continuing to serve

his federal sentence. On November 16, 2011, the Board recommended that Spruell’s parole be

revoked and that he be recommitted to the DOC as a convicted parole violator (“CPV”).

       On December 7, 2011, the Board issued a detainer for Spruell’s arrest due to his federal

conviction.

       Spruell remained in federal custody until July 20, 2015, when he completed his federal

sentence. On that date, the federal Bureau of Prisons released Spruell to the Board pursuant to



                                                3
the Board’s detainer. On July 27, 2015, the Board issued an Administration Act returning

Spruell to state custody as a CPV and for the scheduling of a revocation hearing. Spruell arrived

at SCI-Greene on August 2, 2015.

       On October 28, 2015, Spruell, with counsel from the Greene County Public Defender’s

Office, attended a Revocation Hearing at SCI-Greene before Timothy Douglas, the hearing

examiner, and Craig McKay, a Board member. Matthew Darr, Spruell’s parole supervisor, was

also in attendance. (ECF No. 49-1 at 82). In a Notice of Board Decision, recorded November 9,

2015, the Board recommitted Spruell to a state correctional institution as a CPV to serve 18

months back time for his federal conviction of felon in possession of a firearm. His new parole

violation max date was determined to be March 9, 2019.

       Spruell filed an administrative appeal of the Board Decision on December 17, 2015,

alleging that the time he served for his federal sentence should also have counted towards his

state sentence and, therefore, his maximum sentence date had passed. By Notice of Board

Decision recorded April 13, 2016, Spruell was denied parole.

       During the relevant time period, the Pennsylvania Commonwealth Court issued a line of

cases involving sentence calculations. On April 23, 2016, the Board announced that a new

policy was in effect for pre-sentence calculations in accordance with the Commonwealth Court

decisions. On May 6, 2016, the Board began reviewing Spruell’s sentence data sheet. Spruell’s

maximum date was recalculated to April 3, 2014.

       On June 17, 2016, Spruell’s parole supervisor was informed of the recalculation and

instructed to process Spruell for release. A Notice of Board decision the same day formally

changed Spruell’s maximum release date to April 3, 2014. On June 23, 2016, Spruell was

released from DOC custody.



                                               4
                                       Standard of Review

       The standard for assessing a Motion for Summary Judgment under Rule 56 of the Federal

Rules of Civil Procedure is well-settled. A court should grant summary judgment if the

pleadings, depositions, answers to interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material fact and that the moving

party is entitled to a judgment as a matter of law. “Only disputes over facts that might affect the

outcome of the suit under the governing law will properly preclude the entry of summary

judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Furthermore, “summary

judgment will not lie if the dispute about a material fact is ‘genuine,’ that is, if the evidence is

such that a reasonable jury could return a verdict for the nonmoving party.” Id. at 250.

       On a motion for summary judgment, the facts and the inferences to be drawn therefrom

should be viewed in the light most favorable to the non-moving party. See Matsushita Elec.

Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (quoting United States v.

Diebold, Inc., 369 U.S. 654, 655 (1962)). The moving party has the initial burden of identifying

evidence which demonstrates the absence of a genuine issue of material fact. The party opposing

the motion, however, cannot rely merely upon bare assertions, conclusory allegations, or

suspicions to support its claim. The nonmoving party “must do more than simply show that there

is some metaphysical doubt as to the material facts,” Matsushita, 475 U.S. at 586, and must

produce more than a “mere scintilla” of evidence to demonstrate a genuine issue of material fact.

See Big Apple BMW, Inc. v. BMW of North America, Inc., 974 F.2d 1358, 1363 (3d Cir. 1992).

       In order to survive a motion for summary judgment on a § 1983 claim, a plaintiff must

adduce evidence that the defendant acted under color of state law and that the plaintiff was




                                                 5
deprived of a right, privilege, or immunity secured by the Constitution or federal law. See

Piecknick v. Pennsylvania, 36 F.3d 1250, 1255–56 (3d Cir. 1994).

                                            Discussion

A.     Pennsylvania Law

       “The general rule governing the allocation of credit for time served awaiting disposition

of new criminal charges was established by [the Pennsylvania Supreme Court] in Gaito v.

Pennsylvania Board of Probation [&] Parole, 488 Pa. 397, 412 A.2d 568 (1980).” Armbruster v.

Pa. Bd of Prob. & Parole, 919 A.2d 348, 352 (Pa. Cmwlth. 2007).                Pursuant to Gaito,

Pennsylvania courts “consistently held that once a parolee is sentenced on a new criminal

offense, the period of time between arrest and sentencing, when bail is not satisfied [on the new

criminal charge], must be applied to the new sentence, and not to the original sentence.”

Armbruster, 919 A.2d at 352. In the years following the Gaito decision, courts began to apply

two exceptions to the general rule of Gaito. In Martin v. Pennsylvania Bd. of Prob. & Parole,

840 A.2d 299 (Pa. 2003), the Pennsylvania Supreme Court recognized that a parolee should

receive credit to the original sentence for periods of custody on a Board warrant and new

criminal charges where the parolee is not convicted or does not receive a sentence of

incarceration on the new conviction. Id. at 308-09. Similarly, the Commonwealth Court held

that a parolee is entitled to credit against his original sentence even though he does not post bail

on the new charges where the sentence on the new criminal charges is less than the time spent in

custody on those charges. Armbruster, 919 A.2d at 354-56.

       The analytical framework of Gaito was further altered in 2010 when the General

Assembly amended Section 6138(a) of the Prisons and Parole Code to add Paragraph 5.1, which

provides as follows:



                                                 6
       If the parolee is sentenced to serve a new term of total confinement by a Federal
       court or by a court of another jurisdiction because of a verdict or plea under
       paragraph (1), the parolee shall serve the balance of the original term before
       serving the new term.

61 Pa. C.S. § 6138(a)(5.1) (emphasis added).3 And the analytical framework of Gaito was

further altered four years later in 2014, when the Commonwealth Court issued its decision in

Baasit v. Pennsylvania Board of Probation and Parole, 90 A.3d 74 (Pa. Cmwlth. 2014). In

Baasit, the Commonwealth Court noted that Section 6138(a)(5.1) “constituted a significant

change in legislative policy regarding the order of service of sentences where the convicted

parole violator received a new sentence in a federal court or a court of another jurisdiction, id., at

82, and concluded that

       [b]cause the parolee must serve the entirety of his original term before serving his
       new federal or different jurisdiction [pursuant to Section 6138(a)(5.1) of the
       Parole Code] . . . the parolee no longer fell under [the] Gaito rule. As such, . . .
       any pre-sentence confinement credit earned by a parolee must be applied to the
       original sentence.

Hammonds v. Pa. Bd. of Prob. & Parole, 143 A.3d 994, 998 (Pa. Cmwlth. 2016).4

       In 2016, following the holding of Baasit, the Commonwealth Court issued two decisions

involving the application of Section 6138(a)(5.1).            First, on February 23, 2016, the

Commonwealth Court issued its decision in Smith v. Pennsylvania Board of Probation & Parole,

3
        Pennsylvania regulations, however, contemplate the possibility that the sentences cannot
be served in the order provided for by § 6138(a)(5.1). 37 Pa. Code § 71.5 provides, in relevant
part, “(a) If the parolee is in custody in another state, or in Federal custody, the Board may lodge
its detainer but other matters may be deferred until the parolee has been returned to a State
correctional facility in this Commonwealth. . . . (e) [T]he Board may defer the revocation hearing
until either partial or full service of a new sentence which a parolee receives.” Recently, the
Pennsylvania Commonwealth Court expressly recognized that the Board has no power to
“pluck” a Pennsylvania parolee away from a federal prison to recommit him to state custody as a
parole violator. Santosusso v. Pa. Bd. of Probation & Parole, 2018 WL 61529 at *3 (Pa.
Cmwlth. 2018) (unreported).

4
        At the time the Board recommitted Spruell on October 28 2015, Baasit was the
controlling law.
                                                  7
133 A.3d 820 (Pa. Cmwlth. 2016) (“Smith I”), rev’d 171 A.3d 759 (Pa. 2017) (“Smith II”),

wherein it held that the General Assembly’s addition of Section 6138(a)(5.1) requires that “any

presentence confinement earned by [a convicted parole violator who receives a new out-of-

jurisdiction sentence] must be applied to his original sentence.” Smith I, 133 A.3d at 825.

       Two months later, on April 27, 2016, the Commonwealth Court issued its decision in

Banks v. Pennsylvania Board of Probation & Parole, 136 A.3d 1102 (Pa. Cmwlth. 2016),

judgment vacated, 176 A.3d 228 (Nov. 29, 2017), in which the Commonwealth Court remanded

the case so that the Board could give the CPV credit for the period from the date of the federal

detainer until the date the federal sentence was imposed in accordance with the Commonwealth

Court’s interpretation of Section 6138(a)(5.1) as advanced in Baasit and Smith I.

       However, the pre-sentence calculation landscape changed again on October 18, 2017,

when on appeal of Smith I, the Pennsylvania Supreme Court expressly rejected the Baasit court’s

interpretation that Section 6138(a)(5.1) governs how pre-sentence credit should be allocated. The

Pennsylvania Supreme Court declared that, notwithstanding the enactment of Section

6138(a)(5.1), “Gaito remains the general law in this Commonwealth respecting how credit

should be allocated for a [CPV] who receives a new sentence of incarceration, and the exception

to Gaito, set forth at footnote 6 and further developed in Martin, is limited to cases in which a

[CPV] receives a term of incarceration for new charges that is shorter than his pre-sentence

confinement[.]” Smith II, 171, A.3d. at 771 (emphasis added). Therefore, Smith II re-established

the principal that the Board does not have flexibility to determine the sentence to which credit

should be applied.

       Pursuant to Gaito and Smith II, the time Spruell was held on the Board’s detainer, was

correctly credited only to his federal sentence. However, before Smith II was decided and while



                                                8
Baasit still controlled, the Board began to reexamine its policy regarding pre-sentence

calculations. It reexamined Spruell’s max date in accordance with the Baasit/Smith/Banks line of

cases and recalculated Spruell’s max date to April 3, 2014. (ECF No. 49-2 at 2). The Board’s

decision was mailed on June 21, 2016, and Spruell was released two days later on June 23, 2016.

B.     Application to Plaintiff

       Before turning to the merits of the parties’ arguments, the Court notes that Plaintiff has

withdrawn his claims against Defendant Barkley in her official capacity and has withdrawn his

claims for false arrest and malicious prosecution. (P’s Br. at 8). Accordingly, Plaintiff is

proceeding on two claims: wrongful imprisonment and due process. P’s Br. at 7-8. Additionally,

it appears that Plaintiff has limited his claim to the two month period from April 29, 2016, the

date of the Board’s change in policy, to June 23, 2016, the date of his release. Specifically,

Spruell argues that “Defendant received a directive to release Plaintiff immediately as of April

29, 2016,” Pl’s Br. at 6, and “cannot escape the fact that she (through her subordinates) did not

release Plaintiff until about two (2) months after the Board’s policy changed and Plaintiff’s max

date was recalculated.” P’s Resp. in Opp’n to D’s Stmt of Mat. Facts, ¶ 34 (ECF No. 57).

       1.      Lack of Personal Involvement

       To show that Barkley violated Spruell’s rights, he must first demonstrate that she had

personal involvement and knowledge of the violations alleged. Evancho v. Fisher, 423 F.3d 347,

353 (3d Cir. 2005).     Defendant advances several arguments in support of her motion for

summary judgment, including the argument that as Board Secretary she did not have personal

involvement in the calculation of Spruell’s release date or that she had any supervisory role over

the Office of Chief Counsel, which made the relevant parole decisions.




                                                9
        The requirements for personal supervisory liability were clarified by the United States

Court of Appeals for the Third Circuit in Barkes v. First Correctional Medical, Inc., 766 F.3d

307, 316-19 (3d Cir. 2014), reversed on other grounds by Taylor v. Barkes, -- U.S. --, 135 S.Ct.

2042, 2043 (2015).      There our appellate court outlined “two general ways” in which a

supervisor-defendant may be liable:     (1) where the supervisor established a policy, custom, or

practice that caused the harm; or (2) where the supervisor personally participated in the

constitutional violation. The Court of Appeals explained these two general types of supervisory

liability as follows:

        First, liability may attach if they, “with deliberate indifference to the
        consequences, established and maintained a policy, practice or custom which
        directly caused [the] constitutional harm.” A.M. ex rel. J.M.K. v. Luzerne Cnty.
        Juvenile Det. Ctr., 372 F.3d 572, 586 (3d Cir. 2004) (alteration in original)
        (quoting Stoneking v. Bradford Area Sch. Dist., 882 F.2d 720, 725 (3d Cir.
        1989)). Second, “a supervisor may be personally liable under § 1983 if he or she
        participated in violating the plaintiff’s rights, directed others to violate them, or,
        as the person in charge, had knowledge of and acquiesced” in the subordinate’s
        unconstitutional conduct. Id. (citing Baker v. Monroe Twp., 50 F.3d 1186, 1190–
        91 (3d Cir. 1995) ). “Failure to” claims—failure to train, failure to discipline, or,
        as in the case here, failure to supervise—are generally considered a subcategory
        of policy or practice liability.

Id.

        The summary judgment record reflects that while Barkley’s name was on all Board

Decisions, it was the hearing examiners and board members who actually made the parole

decisions. Her office processed those decisions. See Barkley Depo, at 11 (ECF No. 49-1 at 133).

See also Shoffner v. Wenerowicz, 2016 WL 1660559 (E.D.Pa. April 27, 2016) (granting

summary judgment as Barkley did not personally check each Board decision and did not

calculate any parolee’s sentence); Butler v. Pa. Bd. of Prob. and Parole, 2014 WL 1929537, at

*5 (E.D.Pa. May 13, 2014) (dismissing plaintiff’s complaint against Barkley because his §1983

claim based solely on her electronic signature was insufficient to raise an inference that she was

                                                 10
personally involved); Thomas v. Barkley, No. 13-551, 2013 WL 4786124, at *6 (W.D. Pa. Sept.

6, 2013) (dismissing complaint against Barkley because her signature on a Board decision does

not “raise[] a plausible inference that Barkley was responsible for calculating [plaintiff’s] release

date, or that she participated personally in any violation of [plaintiff’s] rights.”).

        The sentence calculations of a CPV are determined by parole technicians in the Board’s

central office. Depo. of Matthew Darr, at 12 (ECF No. 49-2). Barkley testified in her deposition

that she and her staff were given legal advice on how to process cases under the new policy by

the Office of Chief Counsel. Depo. of Kimberly Barkley at 15 (ECF No. 49-2).

        The summary judgment record does not support Spruell’s contention that Barkley had

any personal involvement or actual knowledge of Spruell’s alleged harm (“keeping Plaintiff

imprisoned two (2) months more than he was supposed to be imprisoned”). P’s Br. at 5. The

summary judgment evidence of record is completely void of any evidence which points to

specific acts or omissions of Barkley that evidence deliberate indifference.

        For these reasons, the Court finds that the undisputed factual record reflects that Barkley

did not have personal involvement in Spruell’s alleged harm.          The Court concludes, therefore,

that no reasonable jury could conclude that Barkley had knowledge of or personal involvement

in Spruell’s alleged harm and summary judgment will be granted in Barkley’s favor.

        2.      In the Alternative, Defendant Argues that She is Entitled to Summary Judgment
                on the Merits of Plaintiff’s Constitutional Claims

        Spruell argues that his rights under the “Fourth, Eight (sic) and Fourteenth Amendments

to the United States Constitution” were violated by holding him in custody for the two months

between the time the Board changed its policy and the time he was released. Assuming,




                                                   11
arguendo that Barkley had sufficient personal knowledge, the Court agrees with Defendant and

concludes that Barkley is entitled to summary judgment on all claims against her on the merits. 5

                 i.    Wrongful Imprisonment

       Plaintiff argues that he was wrongfully incarcerated past his maximum parole sentence

date. Defendant argues that “Plaintiff was recommitted as a convicted parole violator following

a revocation hearing. The recommitment was based upon Plaintiff’s guilty plea to federal

criminal charges. There is no question that there was probable cause. Summary judgment

should be entered on this claim . . . .” Def’s Br. at 15. Plaintiff’s cursory response in opposition

is as follows:

              Defendant misconstrues that Plaintiff’s revocation hearing gave Defendant
       probable cause to imprison Plaintiff. That is not why Defendant lacked probable
       cause.

               As described above, Defendant received a directive to release Plaintiff
       immediately as of April 29, 2016. Defendant had no probable cause to imprison
       Plaintiff after that date.

P’s Br. at 6. Upon review of the record, the Court finds Plaintiff’s argument to be unsupported

by the summary judgment record. The April 29, 2016, email explaining the policy change was

not a “directive” that Plaintiff be released immediately. ECF No. 49-2 at 147, Exh. 38). In fact,

nothing in the email is directed towards Plaintiff specifically, and nothing in the record states that

any of the prisoners impacted would be released immediately. Rather, the email advises the

parole technicians of the change in policy, effective immediately. Importantly, the summary

judgment record reflects that within a week of the new policy announcement, the Board began to

re-evaluate Spruell’s pre-sentence calculation. See ECF No. 49-1 at 129 (Ex. 24) (May 6, 2016,



5
         The Court finds that there is no need to address Defendant’s alternative argument that she
is entitled to absolute and/or qualified immunity as the Court has found that Defendant did not
violate Plaintiff’s constitutional rights.
                                                 12
email from Debra Anthony, a parole technician, to BOP asking for sentence data sheet for

LaShawn Spruell). On June 20, 2016, a clarifying memo regarding the policy changes was sent

to the parole technicians. ECF No. 49-2 at 150. Spruell was released three days after the

clarifying memo was issued.

       Imprisonment beyond a prisoner’s proscribed term of incarceration constitutes

“punishment within the meaning of the eighth amendment.” Sample v. Diecks, 885 F.2d 1099,

1107-08 (3d Cir. 1989).       If a prisoner can show the defendant “acted with deliberate

indifference,” then any punishment past the prisoner’s term is cruel and unusual. Granberry v.

Chairman of Pa. Bd. of Prob. and Parole, 396 F. App’x 877, 880 (3d Cir. 2010).

       Based upon the undisputed summary judgment record, it is clear that Plaintiff cannot

meet the burden to prove his false imprisonment claim as the Board released him within a

reasonable amount of time after his sentence had been restructured based on the directives from

the Office of Chief Counsel. Plaintiff offers no evidence on the summary judgment record to

prove that Defendant was deliberately indifferent to his complaints of wrongful imprisonment.

Thus, Defendant is entitled to summary judgment on this claim.

              ii.     Due Process

       The Fourteenth Amendment prohibits a state from “depriv[ing] any person of life, liberty,

or property, without due process of law.” U.S. Const. amend. XIV, § 1. To the extent Spruell is

attempting to assert a substantive due process claim, he must prove that he was deprived of a

protected property or liberty interest by arbitrary or capricious government action. See Sameric

Corp. v. City of Philadelphia, 142 F.3d 582, 590 (3d Cir. 1998). Similarly, “[a] procedural due

process analysis involves a two-step inquiry: (1) does the complaining party have a protected

liberty or property interest and, if so, (2) does the available process comport with all



                                              13
constitutional requirements.” Bowen v. Ryan, 2006 WL 3437287 (M.D.Pa. Nov. 29, 2006), aff'd,

248 F. App’x 302 (3d Cir. 2007); see also Shoats v. Horn, 213 F.3d 140, 143 (3d Cir. 2000).

Plaintiff alleges that his detention for the additional two months after the policy change “was a

violation of both substantive and procedural due process.” Pl’s Br. at 7. For the following

reasons, the Court finds this argument to be without merit.

       Even assuming arguendo that Spruell was deprived of a constitutionally protected liberty

interest, the summary judgment record clearly reflects that Spruell received the process he was

due. At the time he filed his administrative appeal to the Office of Chief Counsel, the new Board

policy based on the Baasit/Smith/Banks line of cases had not yet been adopted. But once the

policy was adopted, the Board began reviewing Spruell’s file, which resulted in his maximum

date being changed from 2019 to 2014. By Notice of Board Decision recorded June 17, 2016,

and mailed June 21, 2016, Spruell was advised that his parole violation max date had been

changed to 4/03/2014. (ECF No. 49-2 at 2). He was released from custody on June 23, 2016.

       The constitutional right to “substantive due process” protects individuals against arbitrary

governmental action, regardless of the fairness of the procedures used to implement them. The

Supreme Court has declined to set forth a precise rule that defines the scope of impermissible

“arbitrary” conduct for purposes of applying the substantive component of the Due Process

Clause. Nonetheless, the Court has clarified that governmental conduct does not violate a

person’s substantive due process rights unless it amounts to an abuse of official power that

“shocks the conscience.” County of Sacramento v. Lewis, 523 U.S. 833, 846 (1998). The test of

whether an action shocks the conscience is fact specific and decided on a case-by-case basis. See

United Artists Theatre Circuit, Inc. v. Township of Warrington, PA, 316 F.3d 392, 399–400 (3d

Cir. 2003).



                                                14
       The undisputed summary judgment record reflects that after meeting with “legal,” on

April 29, 2018, the Board Director of Case Analysis, Marci Johnson, issued an email to her staff

with directions on how to process the Board’s new policy. (ECF No. 49-2 at 147, Exh. 38).

Thereafter, in response to the “multiple questions on when and how to apply the Baasit-Smith-

Banks line of cases,” on June 20, 2016, Ms. Johnson prepared a detailed clarifying memorandum

which was distributed to her staff specifically stating that “[t]he only cases that should be in

question are cases with a CPV when available board action in place and with a sentence date of

10/27/2010 or later” and relayed the Office of Chief Counsel’s legal advice as follows, in

relevant part:

       A.     Federal / Out-of-State Cases Where There is a CPV Recommitment
       Decision and the Federal/ Out-of-State Sentence is served before the Original
       Sentence (this includes cases where the CPV is in “when available” status
       awaiting return to the SCI):

       1. Was the CPV sentenced to serve a federal or out-of-sentence on or after
       October 27, 2010? If yes, go to number 2. If no, than this advice does not apply.

       2. Did the CPV serve his Federal Sentence before his Original Sentence? If yes,
       go to number 3. If not, than this advice does not apply.

       3. The offender is entitled to sentence credit for the period of time the Board
       lodged its detainer to the date of sentencing, with the custody for return date being
       the date of sentence. The normal “double credit” and “concurrent service of
       sentences” prohibitions do not apply to this situation.

(ECF No. 49-2).

       Defendant Barkley testified in her deposition that the “process” involved in releasing

inmates could take “days to weeks.” Barkley Depo. at 17 (ECF No. 49-2 at 139). She further

explained,

       So the board secretary office, they process the case. And once the decision is
       made, it goes to the institution parole office and the staff at the parole office at the
       SCI, then they coordinate the release. . . .



                                                 15
       There’s a lot that goes into it, there’s a lot of legislative mandate that goes into it.
       So they have to submit to urinalysis, you have to wait for that to come back from
       the lab, you have to make sure any - it depends on the nature of the crime, was
       DNA pulled, do they have to be registered, do they have a home plan. We can’t

       leave somebody out without a home plan to go to. So there’s a lot of factors that
       go into the release process. So that just doesn’t happen within a day or so either.

Id. at 19 (ECF No. 49-2 at 140). Defendant Barkley further testified that the entire release

process could take up to six weeks,

       Depending on if he has a home plan. If the field had to go out and investigate his
       home plan, then yes. They get ten days to go out, investigate, and do the home
       plan. Sometimes it takes longer if the home provider doesn’t answer the phone or
       they’re not home.

Id. at 19 (ECF No. 49-2 at 141).

       On June 17, 2016, Matthew Darr, Spruell’s parole supervisor, was notified by Rachel

MacNamara, Parole Manager I with the Case Analysis Division of the Board that,

       Due to a recent change in the way we allocate credit on Federal sentences, we are
       recalculating [Spruell’s] CPV recommit from 2015. He is going to be granted
       additional credit, which will change his max to sometime in February 2014.
       Please begin processing him for release, but do not release him until you receive
       the BA and PBPP39. I will notify you when it is available. Thank you.

(ECF No. 49-1 at 136). Spruell was released from custody six days later. That there was a two

month delay in Spruell’s release simply does not shock this Court’s conscience.6




6
       That this is the case should not be surprising. From the summary judgment record, it
appears that when Spruell was originally released on parole in 2006, it was approximately six
weeks from the time the Board granted him parole by decision of May 16, 2006 (ECF No. 49-1
at 7, Exh. 3) to the time he was released from prison on June 26, 2006. (ECF No. 49-1 at 11,
Exh. 4).

                                                 16
C.     State Law Claims

       In Paragraph 68 of the Amended Complaint, Plaintiff states that his due process claims

are brought under the U.S. Constitution pursuant to 42 U.S.C. § 1983, “as well as common law.”

(ECF No. 37 at 11).

       A district court may decline to exercise supplemental jurisdiction over state law claims if

“the district court has dismissed all claims over which it has original jurisdiction.” 28 U.S.C. §

1367. However, the Court of Appeals for the Third Circuit has recognized, “where the claim

over which the district court has original jurisdiction is dismissed before trial, the district court

must decline to decide the pendent state claims unless considerations of judicial economy,

convenience, and fairness to the parties provide an affirmative justification for doing so.”

Hedges v. Musco, 204 F.3d 109, 123 (3d Cir. 2000) (quoting Borough of West Mifflin v.

Lancaster, 45 F.3d 780, 788 (3d Cir. 1995)) (emphasis in original). Here, all of Plaintiff’s

federal claims - that is, all claims over which the district court had original jurisdiction will have

been dismissed. Considerations of judicial economy, convenience, and fairness do not provide

an affirmative justification for maintaining Spruell’s state law claims. Shaffer v. Bd. of Sch. Dir.

of Albert Gallatin Area S.D., 730 F.2d 910, 912-13 (3d Cir. 1984) (noting that “time already

invested in litigating the state cause of action is an insufficient reason to sustain the exercise of

pendent jurisdiction” and that “decisions of state law should be avoided both as a matter of

comity and to promote justice between the parties, by procuring for them a surer-footed reading

of applicable law”). As such, the Court will dismiss the state law claims without prejudice for

want of jurisdiction.    See Burnsworth v. PC Lab., 364 F. App’x 772, 776 (3d Cir. 2010)

(affirming a district court’s decision to decline supplemental jurisdiction over state law claims

when the federal claims had been dismissed); Alexander v. New Jersey State Parole Bd., 160 F.


                                                 17
App’x 249, 251 (3d Cir. 2005) (same).

                                           Conclusion

       For all these reasons, Defendant’s Motion for Summary Judgment will be granted.

Judgment will be entered in favor of Defendant and against Plaintiff. An appropriate order

follows.

Dated: March 14, 2019

                                                   s/Cynthia Reed Eddy
                                                   Cynthia Reed Eddy
                                                   Chief United States Magistrate Judge



cc:    All Counsel of Record
       (via ECF electronic notification)




                                              18
